Exhibit 10.30

 

MASTER AGREEMENT

FOR SPECIALTY BEDS

AND

OXYGEN CONCENTRATORS

THIS AMENDED AND RESTATED MASTER AGREEMENT (the “Master Agreement”) is entered
into as of July 1, 2006, between Genesis HealthCare Corporation, a Pennsylvania
corporation (together with its Affiliates, “GHC”) and Omnicare, Inc., a Delaware
corporation d/b/a Omnicare and Omnicare (together with its Affiliates,
“Omnicare”).

BACKGROUND

1. GHC owns and leases long term care facilities (each, a “Facility” and
collectively, the “Facilities”). For purposes of this Master Agreement,
“Affiliate” shall mean all entities that control, are controlled by, or are
under common control with, such party, provided that “Affiliate” shall not
include any entity in which GHC must obtain the consent of one or more minority
shareholders, members, partners or the like, pursuant to the entity’s
organizational or governing documents, to bind any facility owned or leased by
such entity to this Master Agreement.

2. GHC and NieghborCare Pharmacy Services, Inc. (“NPS”) entered into that
certain Master Agreement for Specialty Beds and Oxygen Concentrators dated as of
December 1, 2003 (the “Original Agreement”).

3. On July 28, 2005, Omnicare acquired NPS via a merger transaction following
which NPS became a wholly-owned subsidiary of Omnicare.

4. Omnicare and GHC both desire to enter into this Master Agreement to amend
certain provisions of the Original Agreement and to restate the Original
Agreement, as amended, in its entirety to, among other things, modify pricing to
GHC for certain products.

5. GHC is in need of licensed professionals and other personnel to provide
certain products and services to the Facilities and to residents of the
Facilities and Omnicare has the expertise and experience to provide such
products and services to residents of long term care facilities. GHC desires to
purchase said services from Omnicare and Omnicare desires to furnish said
products and services to GHC on the terms set forth herein.



--------------------------------------------------------------------------------



TERMS

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth in this Master Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

1. Duties and Responsibilities of Omnicare and GHC.

1.1 Omnicare agrees to provide to each of the Facilities all of the needed
specialty beds, oxygen concentrators and related services (collectively, the
“Services”) as required by applicable law and as reasonably requested by each
Facility.

1.2 Omnicare shall provide the Services pursuant to a separate agreement (each,
a “Service Agreement”) for each Facility, which shall be substantially identical
to the form of Service Agreement attached hereto as Exhibit “A,” as adjusted for
the particular Services to be provided to such Facility, the appropriate
parties, and such other matters as the parties may, in their sole discretion,
agree. Pursuant to the terms of the Original Agreement, GHC and Omnicare have
entered into Service Agreements for each Facility. GHC and Omnicare shall use
their commercially reasonable efforts to cause their appropriate subsidiaries to
execute amendments to the existing Service Agreements for all Facilities on
Exhibit “A” effective as of the date hereof to incorporate the amendments made
to the Original Agreement in this Master Agreement. In any event, if there is a
conflict between this Master Agreement and a Service Agreement, the Master
Agreement shall control.

1.3 Omnicare agrees to provide the Services in accordance with professional
standards, policies and procedures of GHC and each Facility, as amended from
time to time, (with which Omnicare has been provided, in writing), and all laws,
rules and regulations that apply or relate to the performance of the Services.

1.4 GHC agrees to use its best efforts to support the provision of Services by
Omnicare at all times and at all Facilities receiving such Services.

1.5 GHC agrees to use its best efforts to cause any health care facility managed
by or otherwise affiliated with GHC, including but not limited to a joint
venture of which GHC is a part, but which does not meet the definition of
Affiliate (a “Third Party Operator”), to utilize Omnicare as its exclusive
provider of Services, upon terms to be negotiated among Omnicare, GHC and such
Third Party Operator.

1.6 Notwithstanding anything contained herein to the contrary, GHC may purchase
or rent equipment directly from Hill Rom, or its affiliates or successors,
without being in default under any obligations to Omnicare under this Agreement
and such actions shall not cause GHC to pay liquidated damages or incur any
other liability of any kind or nature to Omnicare.

2. Fees; Billing.

2.1 Pricing and manner of billing for all products and services shall be as
described in the Service Agreement.

2.2 Payment Terms.

2.2.1 GHC will pay for any Services obtained for its own account, or for any
Services for which any Facility is responsible for payment, (excluding Services
provided to residents) within 30 days of receipt of an invoice from Omnicare.
Omnicare reserves the right to provide Services on a C.O.D. basis if GHC fails
to keep payments current in accordance with this section 2.2.1.

 

--------------------------------------------------------------------------------



2.2.2 The parties acknowledge that Omnicare will invoice by Facility, but GHC
will aggregate all Facilities’ invoices and pay all such invoices collectively
to Omnicare to such place and by such method as reasonably directed by Omnicare.
GHC and Omnicare shall agree on a single billing date to be used at all
Facilities and shall implement such single billing date no later than three
months following the date of this Master Agreement. Omnicare and GHC agree to
work together in good faith to develop electronic billing within 3 months of the
date of this Master Agreement.

2.2.3 Any invoice not fully paid within 30 days of receipt of an invoice from
Omnicare will accrue interest at the rate of 1.5% per month, provided that, in
no event will interest be charged in excess of the amount permitted by
applicable law. GHC agrees to reimburse Omnicare for any and all costs incurred
to collect payment from GHC or any Facility, including, without limitation,
reasonable attorneys’ fees.

2.2.4 GHC shall be entitled to a 2.4% discount if it pays Omnicare in full
within 30 days of receipt of an invoice from Omnicare; provided, however, that
the discount shall not be available in any state where the resulting amount
being paid by GHC would be lower than the amount paid by Medicaid.

3. Term and Termination.

3.1 The term of this Master Agreement shall commence on December 1, 2003, and
shall continue in full force and effect for a period of five (5) years, through
December 1, 2008 (the “Initial Term”). Subsequent to the Initial Term and any
subsequent term, this Agreement shall automatically renew for additional
one-year term unless either party provides written notice of its intent to
terminate this Master Agreement at the expiration of the then-current term and
such notice is given at least ninety (90) days prior to the expiration of the
then-current term.

3.2 In the event this Master Agreement terminates for any reason whatsoever,
each and every Service Agreement shall automatically terminate on the same date;
provided, however, if the term of any Service Agreement, or the life of any
piece of equipment subject to any Service Agreement, has not tolled five (5)
years, GHC shall pay Omnicare the remaining book value of said equipment and, in
turn, GHC shall take ownership of said equipment.

3.3 If GHC or Omnicare shall commit a material breach of a material provision of
this Master Agreement, and such material breach shall continue for a period of
thirty (30) days after written notice by the non-defaulting party to the other
specifying the material breach in question and requesting that the material
breach be cured, then this Agreement shall terminate, at the option of the
non-defaulting party, on thirty (30) days further written notice to the other
party, provided, however, that if the defaulting party has commenced cure within
such thirty (30) day period, and diligently pursues such cure after the thirty
(30) day period, then the right to give such thirty (30) day notice of
termination shall be suspended for the time necessary to effect such cure not to
exceed one hundred and twenty (120) days following delivery of the written
notice of default by the non-defaulting party (the “Additional Cure Period”),
provided, further, that the Additional Cure Period shall not be available with
respect to monetary defaults by GHC.

 

--------------------------------------------------------------------------------



3.4 The parties agree that a material breach which affects only one Facility or
any individual Service Agreement shall not be considered a breach of this Master
Agreement; such breach shall be governed by section 3.6 hereof.

3.5 Termination of this Master Agreement shall not affect the rights and
obligations of the parties arising out of any Services performed prior to the
effective date of such termination.

3.6 If GHC or Omnicare reasonably determines that there is a material breach of
a material provision of this Agreement which affects only one Facility or of an
individual Service Agreement, and such material breach continues for a period of
thirty (30) days after written notice by the non-defaulting party specifying the
material breach in question and requesting that the material breach be cured,
then the individual Service Agreement with respect to such Facility only (a
“Terminating Facility”) will terminate, at the option of the non-defaulting
party, upon thirty (30) days further written notice to the other party;
provided, however, that if the defaulting party has commenced cure within such
thirty (30) day period, and diligently pursues such cure after the thirty (30)
day period, then the right to give such thirty (30) day notice of termination
shall be suspended for the time necessary to effect such cure not to exceed the
one hundred and twenty (120) day Additional Cure Period; provided, that the
Additional Cure Period shall not be available with respect to monetary defaults.
If GHC terminates an individual Service Agreement pursuant to this provision,
the Option to Service Other Facilities, as described herein, shall not apply to
the Terminating Facility.

3.7 Dispositions by GHC.

3.7.1 Any sale, lease, assignment, delegation or transfer of all or any portion
of GHC’s or any Facility’s management, operations, facilities, assets or
business to any other person, corporation or entity, including any management
company, will not constitute grounds for the termination or modification of this
Agreement or any Service Agreement by GHC or any Facility, except as
specifically provided in this section.

3.7.2 GHC may terminate this Agreement (a “Disposition Termination”) with
respect to a Facility, and the corresponding Service Agreement, upon 90 days
prior written notice to Omnicare, in connection with (i) a sale, divestiture or
other disposition (including lease termination or expiration) of the Facility to
a third party which is not then an Affiliate of GHC; or (ii) the closure of
cessation of operations of the Facility, provided, however that GHC has first
used its best efforts to persuade the buyer or successor operator of such
Facility, if any, to assume the applicable Service Agreement, subject to the
limitations in the following sentence. Anything to the contrary in this
Agreement notwithstanding, the Disposition Termination right described in this
section 3.7.2 shall be limited to a maximum of 5 five Facilities in the first
Contract Year, an aggregate of 10 Facilities through the second Contract Year,
an aggregate of 20 Facilities through the third Contract Year, and a maximum of
30 Facilities over the Initial Term. Section 3.7.1 and Section 5 of this
Agreement shall apply beyond such limits.

3.7.3 The assignment of a Service Agreement by GHC may be permitted by section
13 (Assignment), and if GHC validly assigns a Service Agreement in accordance
with section 13, such assignment shall not be considered a Disposition
Termination.

 

--------------------------------------------------------------------------------



4. Option to Service Other Facilities.

4.1 GHC agrees to promptly (in advance if possible, but no later than thirty
(30) days following consummation of the change) notify Omnicare of any actual or
proposed additions to the list of Facilities it operates. The initial list of
Facilities is attached as Exhibit “B.”

4.2 Omnicare shall have the option, during the term of this Agreement or any
renewal thereof, to provide Services to any Facility operated by GHC to which
Omnicare is not then currently providing Services and to which Omnicare is
capable of providing Services. Omnicare, at its discretion, may notify GHC in
writing; (a) that it has or will have the capability to provide Services to a
Facility; and (b) the date upon which Omnicare desires to commence providing
Services to such Facility, which shall not be earlier than sixty (60) days after
such notice. GHC agrees that, at the expiration of the agreement for Services
then in effect at such Facility, or at such time as the Facility can terminate
the existing agreement for Services with no penalty or liability, such Facility
shall enter into a Service Agreement with Omnicare.

4.3 In connection with any Facility proposed to be added to the Facilities
operated by GHC (i.e. through acquisition, lease or start-up), to which Omnicare
does not provide Services, GHC shall use reasonable commercial efforts to avoid
entering into, assuming, renewing or extending terms of an agreement for
Services such that GHC would be unable to accommodate an exercise by Omnicare of
its Option to Service such Facility, and specifically GHC shall not directly
enter into any agreement for Services for an initial term of longer than one (1)
year and following such initial term, which does not provide GHC with the right
to terminate such agreement, without cause, at any time, in ninety (90) days or
less.

5. Liquidated Damages. If this Agreement or any Service Agreement is terminated
by Omnicare due to a material breach by GHC, or by GHC other than in accordance
with its terms, prior to the expiration of its term, or if GHC fails to comply
with section 4 with respect to facilities which become Facilities, then Omnicare
will be entitled to recover immediately from GHC as liquidated damages, and not
as a penalty, an amount equal to the remaining book value (based upon a 5 year
life) of any piece of equipment subject to any Service Agreement per Facility
(or all of them) plus $75.00 per bed per month ($10.00 per oxygen concentrator
per month) for the lesser of: (i) the remainder of the equipment’s life (as
defined above) and (ii) the remaining term of the agreement and, in either case,
GHC shall take ownership of said equipment. Both parties acknowledge and agree
that the damages which Omnicare would suffer upon the termination of this
Agreement or a Service Agreement would be difficult to calculate, and that the
liquidated damages set forth herein represent the parties’ reasonable estimate
of the actual damages that would be incurred by Omnicare in the event of any
such termination. The liquidated damages payable under this subparagraph shall
be in addition to amounts payable under this Agreement or any Service Agreement
for goods sold, services rendered and other claims and charges attributable to
the period prior to the effective date of the termination.

6. Independent Contractor. In performing the Services hereunder, the parties
acknowledge and agree that Omnicare is acting as an independent contractor and
not as the agent, partner or employee of GHC. This Agreement shall not create a
joint venture, partnership or other joint business relationship. As an
independent contractor, Omnicare is not exclusively limited to performing
services for GHC and is entitled to provide services for parties other than GHC.



--------------------------------------------------------------------------------



7. Insurance. At all times during the term of this Master Agreement, GHC and
Omnicare agree to maintain in full force and effect professional and general
liability insurance in amounts that are customary in their respective
industries.

8. Indemnification.

8.1 GHC shall indemnify and hold harmless Omnicare from and against any and all
claims, penalties, demands, causes of actions, damages, losses, liabilities,
costs, expenses, including reasonable attorney’s fees, in law or in equity, of
any kind or nature whatsoever, arising out of or in any manner directly or
indirectly related to the acts or omissions of GHC in connection with this
Master Agreement.

8.2 Omnicare shall indemnify and hold harmless GHC from and against any and all
claims, penalties, demands, causes of actions, damages, losses, liabilities,
costs, expenses, including reasonable attorney’s fees, in law or in equity, of
any kind or nature whatsoever, arising out of or in any manner directly or
indirectly related to the acts or omissions of Omnicare in connection with this
Master Agreement.

8.3 The provisions of Sections 8.1 and 8.2 shall survive termination of this
Master Agreement.

9. Proprietary Items. It is expressly understood that the systems (electronic or
manual), methods, procedures and written materials (not including all or any
portion of information which (i) becomes generally available to the public other
than as a result of a disclosure by the recipient, or (ii) was or becomes
rightfully available to the recipient on a non-confidential basis from a source
other than the owner; provided, that such source is not prohibited from
disclosing such information to the recipient by a contractual, legal or
fiduciary obligation to owner, collectively, “Confidential Information”)
employed by either GHC or Omnicare are proprietary in nature and shall remain
the property of GHC or Omnicare, as the case may be. GHC and Omnicare agree not
to utilize, distribute, copy, disclose to any third party or otherwise employ or
acquire Confidential Information of the other party, unless prior written
approval is obtained from the party owning the information, except in the
performance of such party’s obligations under this Master Agreement or otherwise
required by law. This provision shall survive termination of this Master
Agreement.

10. Exclusivity. Omnicare will be the sole and exclusive provider of Services to
the residents at the Facilities for which Omnicare has exercised its option to
service during the term of this Master Agreement, except in cases where an
individual resident (either directly or by election of the resident’s
responsible party or third party payor) has chosen to purchase particular
Services from another provider, unless otherwise required by law or permitted by
this Agreement, or as required by a third party payor with respect to residents
of a Facility covered by such payor (after Facility has used its best efforts to
cause such provider to utilize Omnicare). Notwithstanding the foregoing,
Omnicare may notify GHC that it is unable to provide certain Services to a
Facility or Facilities, in which case GHC or the Facility, as the case may be,
for so long as Omnicare cannot provide such Services, may obtain the Services
from an alternative provider.



--------------------------------------------------------------------------------



11. Notices. Any notice, request, demand, consent, approval or other
communication required or permitted under this Master Agreement shall be in
writing and shall be deemed to have been given (i) upon actual delivery, if
delivery is by hand, or (ii) upon receipt if delivery is by telecopier, or (iii)
the first business day following delivery to any nationally recognized overnight
delivery service, or (iv) five (5) days after it is deposited in the United
States mail, postage prepaid, certified or registered mail, return receipt
requested. Each such notice shall be sent to the respective parties at the
addresses indicated below:

 

 

If to Omnicare:

 

Omnicare
1600 RiverCenter II
100 RiverCenter Boulevard
Covington, KY 41011
Attention: Law Department

 

If to GHC:

 

Genesis HealthCare Corporation
101 East State Street
Kennett Square, PA 19348
Attention: Chief Executive Officer
Attention: Law Department

Any party may change its address for purposes of the Section by giving the other
parties ten (10) days prior written notice in accordance with this section.

12. Access to Books and Records. Pursuant to Section 1395X(v)(1)(1) of Title 42
of the United States Code and applicable rules and regulations thereunder, until
the expiration of four (4) years after the termination of this Master Agreement,
Omnicare shall make available, upon appropriate written request by the Secretary
of the United States Department of Health and Human Services, the Comptroller
General of the United States General Accounting Office, or the applicable state
agencies or departments, or any of their duly authorized representatives a copy
of this Master Agreement and such books, documents and records as are necessary
to certify the nature and extent of the costs of the services provided by
Omnicare under this Master Agreement. Omnicare further agrees that in the event
it carries out any of its duties under this Master Agreement through a
subcontract with a value or cost of Ten Thousand Dollars ($10,000) or more over
a 12 month period, such subcontract shall contain a clause identical to that
contained in the first sentence of this Section.

13. Assignment; Binding Effect; Subcontracting.

13.1 Neither Omnicare nor GHC may assign this Agreement to any other person or
entity without the prior written consent of the other, which consent shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Omnicare may assign this Agreement upon prior written notice to GHC but without
GHC’s consent if the proposed assignee is a “Qualified Provider,” defined as a
provider which provides service and/or quality levels at least comparable to
those currently provided by Omnicare.



--------------------------------------------------------------------------------



13.2 Neither Omnicare nor GHC may assign any Service Agreement to any other
person or entity without the prior written consent of the other, which consent
shall not be unreasonably withheld, conditioned or delayed, provided, however,
that: (a) Omnicare or GHC may assign this Master Agreement or any Service
Agreement to an Affiliate of Omnicare or GHC, as the case may be; (b) Omnicare
may assign any Service Agreement to a joint venture of which Omnicare is a part;
without the consent of, but upon prior written notice to, GHC; and (c) Omnicare
may assign any Service Agreement upon prior written notice to GHC but without
GHC’s consent if the proposed assignee is a Qualified Provider.

13.3 Omnicare may not subcontract any of its duties or obligations under this
Agreement or any Service Agreement without the prior written consent of GHC,
which consent shall not be unreasonably withheld, conditioned or delayed
provided, however, that Omnicare may subcontract with an Affiliate of Omnicare,
a joint venture of which Omnicare is a part, or a Qualified Provider, without
the consent of, but upon prior written notice to, GHC.

13.4 Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.

14. Amendments and Waivers. This Agreement may be amended, modified or varied
only by agreement in writing, duly executed by the party against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought. The waiver of any breach of any term or condition of this Master
Agreement shall not be deemed to constitute the continuing waiver of the same or
any other term or condition.

15. Governing Law. This Agreement will be deemed to have been made in and its
validity and interpretation shall be governed by and construed under the laws of
the State of Delaware, without regard to the conflict-of-law rules of Delaware
or any other state.

16. Jurisdiction. Any and all disputes arising under or related to the Agreement
shall be subject exclusively to the jurisdiction of the appropriate state or
federal court in the State of Delaware.

17. Headings. The captions herein have been inserted solely for convenience of
reference and shall not constitute a part of this Master Agreement, nor shall
they affect the meaning, construction or effect of this Master Agreement.

18. Entire Agreement. This Agreement sets forth all of the promises, covenants,
agreements, conditions and undertakings between the parties with respect to the
subject matter of this Master Agreement and supersedes all prior understandings,
agreements or arrangements between them, including directly between a Facility
and Omnicare with respect to the subject matter of this Master Agreement.

19. Severability. If any provision of this Master Agreement or the application
thereof to any person or situation shall, to any extent, be held invalid or
unenforceable, the remainder of this Master Agreement, and the application of
such provision to persons or situations other than those to which it shall have
been held invalid or unenforceable, shall not be affected thereby, but shall
continue valid and enforceable to the fullest extent permitted by law.



--------------------------------------------------------------------------------



20. Counterparts. This Agreement may be executed in two or more counterparts
each of which will be deemed an original, but together will constitute one and
the same instrument.

21. Program Representations. GHC and Omnicare hereby represent, warrant and
covenant to each other that as of the date of this Agreement, and for the entire
term and any renewal hereof, with respect to any federal health care program as
defined in section 1128B of the Social Security Act (42 U.S.C. 1320a-7b(f)) or
any State health care program as defined in section 1128B of the Social Security
Act (42 U.S.C. 1320a 7b(h)) (collectively, the “Programs”): neither (a) the
representing party; (b) any individual with a direct or indirect ownership or
control interest of five percent (5%) or more of the representing party; nor (c)
any director, officer, agent or employee of the representing party; has ever
been debarred, suspended or excluded from any Program. Each party covenants to
immediately notify the other in writing if this representation is no longer
true.

22. Change in Law / Terminology.

22.1 Notwithstanding anything to the contrary contained in this Master
Agreement, in the event that any applicable law or regulation, or any
interpretation thereof, at any time, is modified, implemented or determined to
prohibit or restrict in any way the terms of this Master Agreement, then
Omnicare and GHC agree to negotiate in good faith to amend this Master Agreement
and each Service Agreement in a manner consistent with such change and the
intent of the parties. If the parties cannot agree on appropriate amendments to
this Master Agreement in accordance with this Section 22, the parties agree to
submit the matter to dispute resolution in accordance with Section 23 hereof.

22.2 If “average wholesale price,” or other descriptors of pricing in this
Agreement or any Service Agreement are no longer reasonably commercially
available to be utilized to determine pharmacy pricing, the parties shall
promptly re-negotiate the specific pricing applicable to the Services, to a
substantially equivalent amount.

22.3 If the parties cannot agree on appropriate amendments to this Master
Agreement in accordance with this Section 22, the parties agree to submit the
matter to dispute resolution in accordance with Section 23 hereof.

23. Dispute Resolution and Arbitration.

23.1 Agreement to Arbitrate. The procedures set forth in this Section 23 shall
apply to all disputes, controversies or claims (whether sounding in contract,
tort or otherwise) that may arise out of or relate to, or arise under or in
connection with, this Agreement or the commercial or economic relationship of
the parties relating hereto or thereto. Each party agrees that the procedures
set forth in this Section 23 shall be the sole and exclusive remedy in
connection with any dispute, controversy or claim relating to any of the
foregoing matters and irrevocably waives any right to commence any Action (as
defined below) in or before any Governmental Authority (as defined below),
except as expressly provided in Section 23.11(c) and except to the extent
provided under the Arbitration Act (as defined below) in the case of judicial
review of arbitration results or awards. Each party irrevocably waives any right
to any trial by jury with respect to any claim, controversy or dispute set forth
in the first sentence of this Section 23.1. For the purposes of this Section 23,
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
arbitration or mediation tribunal; “Governmental Authority” means any U.S.
federal, state or local court, government, department, commission, board,
bureau, agency, official or other regulatory, administrative or governmental
authority; and “Arbitration Act” means the United States Arbitration Act, 9
U.S.C. Sections 1-14, as the same may be amended from time to time.



--------------------------------------------------------------------------------



23.2 Efforts to Resolve Disputes; Mediation. It is the intent of the parties to
use all reasonable efforts to negotiate and resolve expeditiously any dispute,
controversy or claim between or among them that may arise from time to time on a
mutually acceptable negotiated basis. The parties may, by mutual consent, retain
a mediator to aid in any attempt to informally negotiate resolution of any
dispute, although any opinion expressed by a mediator shall be strictly advisory
and shall not be binding on the parties, nor shall any opinion expressed by the
mediator be admissible in any arbitration proceedings. Costs of mediation shall
be borne equally by the parties involved in the matter, except that each party
shall be responsible for its own expenses. Mediation is not a prerequisite to a
demand for arbitration under Section 23.3.

23.3 Demand for Arbitration. At any time before the Applicable Deadline (as
defined below), any party involved in the dispute, controversy or claim may make
a written demand (the “Arbitration Demand Notice”) that the dispute be resolved
by binding arbitration. Any Arbitration Demand Notice must be asserted within
one year after the later of the occurrence of the act or event giving rise to
the underlying claim or the date on which such act or event was, or should have
been, in the exercise of reasonable due diligence, discovered by the party
asserting the claim (as applicable and as it may in a particular case be
specifically extended by the parties in writing, the “Applicable Deadline”). Any
discussions, negotiations or mediations between the parties pursuant to this
Agreement or otherwise will not toll the Applicable Deadline unless expressly
agreed in writing by the parties. Each of the parties agrees that if an
Arbitration Demand Notice with respect to a dispute, controversy or claim is not
given prior to the expiration of the Applicable Deadline, such dispute,
controversy or claim will be barred. Subject to Sections 23.11(c), upon delivery
of an Arbitration Demand Notice prior to the Applicable Deadline, the dispute,
controversy or claim shall be decided by an Arbitration Panel in accordance with
the rules set forth in this Section 23.

23.4 Arbitration Panel. When an Arbitration Demand Notice is given, the parties
involved in the dispute, controversy or claim shall attempt to select a sole
arbitrator satisfactory to all such parties. In the event the parties are not
able jointly to select a sole arbitrator, such parties shall each appoint an
arbitrator within 30 days after delivery of the Arbitration Demand Notice. In
the event that a sole arbitrator is not selected, the two chosen arbitrators,
within 30 days after the appointment of the later of them to be appointed, will
in turn choose a third arbitrator, and the three arbitrators thus chosen will
constitute the arbitration panel.

23.5 Commencement and Place of Arbitration. The sole arbitrator or arbitration
panel (as applicable, the “Arbitration Panel”) will meet within 30 days of the
last appointment to commence the arbitration, which period may be extended upon
the agreement of the arbitrators. The Arbitration Panel will set a time for the
hearing of the matter which will commence no later than 90 days after the date
of the last appointment. The place of any arbitration hereunder will be as
agreed upon by the parties, or, if the parties are unable to agree, as set by
the Arbitration.



--------------------------------------------------------------------------------



23.6 Arbitration Hearings. The matter shall be presented to the arbitrator at a
hearing by means of written submissions of memoranda and verified witness
statements, filed simultaneously, and responses, if necessary in the judgment of
the arbitrator or both the parties. If the Arbitration Panel deems it to be
appropriate for a fair resolution of the dispute, live cross-examination or
direct examination may be permitted. The Arbitration Panel shall actively manage
the arbitration with a view to achieving a just, speedy and cost-effective
resolution of the dispute, claim or controversy. The arbitration hearing will be
no longer than 30 full hearing days, unless in the judgment of the Arbitration
Panel the matter is complex and sophisticated and thereby requires a longer
time. The Arbitration Panel may set time and other limits on the presentation of
each party’s case, its memoranda or other submissions, and may refuse to receive
any proffered evidence, which the Arbitration Panel find to be cumulative,
unnecessary, irrelevant or of low probative nature. Except as otherwise set
forth herein, any arbitration hereunder will be conducted in accordance with the
CPR Rules for Non-Administered Arbitration of Business Disputes then prevailing
(except that the arbitration will not be conducted under the auspices of the CPR
and the fee schedule of the CPR will not apply). To the extent that the
provisions of this Agreement and the prevailing rules of the CPR conflict, the
provisions of this Agreement shall govern.

23.7 Arbitration Decision. The final decision of the Arbitration Panel will be
rendered in writing to the parties not later than 60 days after the last hearing
date, unless otherwise agreed by the parties in writing. The decision of the
Arbitration Panel will be final and binding on the parties, and judgment thereon
may be had and will be enforceable in any court having jurisdiction over the
parties. Arbitration awards will bear interest at an annual rate of the Prime
Rate plus 2% per annum.

23.8 Discovery and Related Matters. Any party involved in the applicable dispute
may request limited document production from the other party or parties of
specific and expressly relevant documents. Any such discovery shall be conducted
expeditiously, and it is intended that discovery shall be limited as compared to
the provisions of the Federal Rules of Civil Procedure. Depositions shall not
occur except by consent of the parties or by order of the Arbitration Panel.
Disputes concerning the document production or other discovery will be
determined by written agreement of the parties involved in the applicable
dispute or, failing such agreement, will be referred to the Arbitration Panel
for resolution. All discovery requests will be subject to the proprietary rights
and rights of privilege of the parties, and the Arbitration Panel will adopt
procedures to protect such rights and to maintain the confidential treatment of
the arbitration proceedings (except as may be required by Applicable Law (as
defined below)). Subject to the foregoing, the Arbitration Panel shall have the
power to issue subpoenas to compel the production of documents relevant to the
dispute, controversy or claim. For the purposes of this Section 23, “Applicable
Law” means any applicable federal, state, or local law, statute, common law,
ordinance, directive, rule, regulation, judgment, order, injunction, decree,
arbitration award, agency requirement, authorization, approval, consent,
license, permit or requirement of, or agreement with, any Governmental
Authority.



--------------------------------------------------------------------------------



23.9 Arbitration, Panel’s Authority. The Arbitration Panel shall have full power
and authority to determine issues of arbitrability and to interpret or construe
the applicable provisions of this Agreement and to fashion appropriate remedies
for breaches of this Agreement (including interim or permanent injunctive
relief); provided that the Arbitration Panel shall not have any right or
authority (i) in excess of the authority a court having jurisdiction over the
parties and the controversy or dispute would have absent these arbitration
provisions or (ii) to modify the terms of this Agreement. It is the intention of
the parties that in rendering a decision the Arbitration Panel give effect to
the applicable provisions of this Agreement and follow Applicable Law (it being
understood and agreed that this sentence shall not give rise to a right of
judicial review of the arbitrator’s award).

23.10 Confidentiality. Except as required by Applicable Law, the parties agree
that the existence and contents of the entire arbitration, including the award,
shall be deemed a compromise of a dispute under Rule 408 of the Federal Rules of
Evidence, shall not be discoverable in any proceeding, shall not be admissible
in any court (except for the enforcement thereof) or arbitration and shall not
bind or collaterally estop either party with respect to any claim or defense
asserted by any third party. Except as required by Applicable Law, the parties
shall hold, and shall cause their respective officers, directors, employees,
agents and other representatives to hold, the existence, content and result of
the arbitration or any mediation in confidence in accordance with this Agreement
or any Service Agreement, and except as may be required in order to enforce any
award. Each of the parties shall request that any mediator or arbitrator comply
with such confidentiality requirement.

23.11 Certain Additional Matters. (a) If a party fails or refuses to appear at
and participate in an arbitration hearing after due notice, the arbitrator may
hear and determine the controversy upon evidence produced by the appearing
party.

(b) Arbitration costs will be borne equally by each party involved in the
matter, except that each party will be responsible for its own attorney’s fees
and other costs and expenses, including the costs of witnesses selected by such
party.

(c) Prior to the time at which the Arbitration Panel are appointed, any party
may seek one or more temporary restraining orders in a court of competent
jurisdiction if necessary in order to preserve and protect the status quo.
Neither the request for, or grant or denial of, any such temporary restraining
order shall be deemed a waiver of the obligation to arbitrate as set forth
herein and the Arbitration Panel may dissolve, continue or modify any such
order.

(d) In the event that at any time any member of the Arbitration Panel shall fail
to serve as an arbitrator for any reason, the appropriate party or the two
party-selected arbitrators, as the case may be, shall select a new arbitrator,
in accordance with the procedures set forth in Section 23.4. The extent, if any,
to which testimony previously given shall be repeated or may be relied upon
based on the stenographic record (if there is one), shall be determined by the
replacement arbitrator.

23.12 Continuity of Performance and Remaining Obligations. Unless otherwise
agreed in writing, the parties will continue to provide service and honor all
other commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of this Section 23 with respect to all matters not
subject to such dispute, controversy or claim.



--------------------------------------------------------------------------------



23.13 Law Governing Arbitration Procedures. The interpretation of the provisions
of this Section 23, only insofar as they relate to the agreement to arbitrate
and any procedures pursuant thereto, shall be governed by the Arbitration Act
and other applicable federal law. In all other respects, the interpretation of
this Agreement shall be governed as set forth in Section 16 (Governing Law).

24. HIPAA.

24.1 Privacy Rule Compliance. Omnicare, to the extent it is deemed a “Business
Associate” of GHC or any Facility under the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), agrees to comply with all applicable
provisions of HIPAA, including the privacy provisions, as such are implemented
and revised from time to time. Omnicare further agrees that it will: (i) not use
or disclose Protected Health Information (“PHI”) obtained or accessible by it as
a result of its performance under the Agreement other than as permitted or
required by this Agreement or by law; (ii) use appropriate safeguards to prevent
use of disclosure of such PHI except as permitted by the Agreement; (iii)
mitigate, to the extent practicable, any harmful effect known to Omnicare of a
use or disclosure of PHI by Omnicare in violation of the requirements of this
Agreement; (iv) report to GHC as the “Covered Entity” under HIPAA any use or
disclosure of PHI not provided for in the Agreement of which it becomes aware;
(v) ensure that any agents, including subcontractors, to whom it provides PHI,
or who have access to PHI, agree to the same restrictions and conditions that
apply to Business Associate with respect to such PHI; (vi) make available PHI to
the individual who has a right of access under State and/or Federal law or
regulation; (vii) make available PHI for amendment and incorporate any
amendments to PHI; (viii) make available the information required to provide an
accounting of disclosures; and (ix) make its internal practices, books and
records relating to the use and disclosure of PHI received or obtained from GHC,
or created or received by Omnicare available to the Secretary of the Department
of Health and Human Services for determining Omnicare’s compliance with Federal
regulations.

24.2 Transaction and Security Regulations Compliance. To the extent the
Agreement involves the exchange of information using Electronic Media in a
transaction, GHC and Omnicare agree to comply with the requirements contained in
45 CFR Part 1, Section 162.915, as amended from time to time. Upon the effective
date and for so long as PHI is transmitted between the parties using Electronic
Media, Omnicare shall protect the integrity, privacy and availability of such
PHI by implementing appropriate and commercially reasonable administrative
procedures, physical safeguards, technical security services and technical
security mechanisms with respect to Omnicare’s facilities, software and systems,
all as required by, and more specifically set forth in, the Federal Transaction
Regulations and the Federal Security Regulations.

24.3 HIPAA Termination Right. In the event that Omnicare materially breaches any
of the provisions of this section 24, or declines to implement any changes that
are required or reasonably requested to ensure material compliance with HIPAA
and related laws and regulations, GHC may terminate the Agreement upon written
notice to Omnicare in accordance with the notice and cure provisions of section
3.3 or 3.6 above, as appropriate.



--------------------------------------------------------------------------------



24.4 Effect of Termination. Upon termination of the Agreement for any reason,
Omnicare, if feasible, will return or destroy all PHI received from, or created
or received by Omnicare on behalf of GHC that Omnicare still maintains in any
form and retain no copies of such information or, if such return or destruction
is not feasible, shall notify GHC of the condition that makes the return or
destruction of PHI not feasible and shall extend the protections of this
Agreement to the PHI and limit further uses and disclosures to those purposes
that make the return or destruction of the PHI infeasible for so long as
Omnicare maintains such PHI. The provisions of this provision shall survive the
expiration or termination of the Agreement.

25. Wisconsin Facilities. GHC operates, directly or indirectly, 2 facilities in
the state of Wisconsin, described in an addendum to Exhibit “B” hereof (the
“Wisconsin Facilities”), which GHC intends to sell or close by March 31, 2004.
The parties acknowledge that: (a) the termination of the Service Agreements at
the Wisconsin Facilities shall not count toward the limitation on dispositions
described in section 3.9 hereof, and the liquidated damages described in section
5 hereof shall not apply, except to the extent that GHC terminates the Service
Agreements at the Wisconsin Facilities and engages a replacement provider of
Services.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have duly
executed this Master Agreement as of the day and year first written above.

 

 

 

Omnicare, Inc.



 

 
By:

/s/ Pat Keefe

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name: Pat Keefe

 

 

 

Title: Executive VP

 

 

 

Genesis HealthCare Corporation



 

 
By:

/s/ George V. Hager, Jr.

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name: George V. Hager, Jr.

 

 

 

Title: CEO



--------------------------------------------------------------------------------



EXHIBIT “A”

SERVICE AGREEMENT



--------------------------------------------------------------------------------



Exhibit “B”

Facilities

Center Name Address Licensee Abington Manor 100 Edella Road, Clarks Summit, PA
18411 Edella Street Associates Academy Manor 89 Morton Street, Andover, MA 01810
Academy Nursing Homes Inc. Ansted Center 106 Tyree Street, P.O. Drawer 400,
Ansted, WV 25812-9800 Genesis Health Ventures of West Virginia, Limited
Partnership Apple Valley Center 400 Groton Road, Ayer, MA 01432 The Apple Valley
Limited Partnership Arbor Glen Center Pompton Avenue & East Lindsley Road, Cedar
Grove, NJ 07009 Pompton Care, LLC Atrium Village 4730 Atrium Court, Owings
Mills, MD 21117 Genesis Atrium Limited Liability Company Bel-Aire Center 35
Bel-Aire Drive, Newport, VT 05855 Providence Health Care, Inc. The Belvedere
Center, Genesis HealthCare 2507 Chestnut Street, Chester, PA 19013 Genesis
Eldercare Centers-Belvedere, Inc. Berkshire Center 5501 Perkiomen Avenue,
Reading, PA 19606 Berks Nursing Homes, Inc. Berkshire Commons, Genesis ElderCare
Network 5485 Perkiomen Avenue, Reading, PA 19606 Assisted Living Association of
Berkshire Inc. Brakeley Park Center 290 Red School Lane, Phillipsburg, NJ 08865
Northwest Total Care Center Associates, L.P. Brandywine Hall 800 West Miner
Street, West Chester, PA 19382 Geriatric and Medical Services, Inc. Brightwood
Center 515 Brightfield Road, Lutherville, MD 21093 Greenspring Meridian Limited
Partnership Brightwood Center – WV 840 Lee Road, Follansbee, WV 26037 Brightwood
Property, Inc. Brinton Manor 549 Baltimore Pike, Glen Mills, PA 19342 Brinton
Manor, Inc. Burlington Woods 115 Sunset Road, Burlington, NJ 08016 Burlington
Woods Convalescent Center, Inc. Canterbury Center 80 Maddex Drive,
Shepherdstown, WV 25443 Canterbury of Shepherdstown, Limited Partnership Care
Haven Center 2720 Charles Town Road, Martinsburg, WV 25405 Berkeley Haven
Limited Partnership Catonsville Commons 16 Fusting Avenue, Baltimore, MD 21228
Meridian Health, Inc. Cedar Ridge Center 302 Cedar Ridge Road, Sissonville, WV
25320 Glenmark Associates, Inc.

--------------------------------------------------------------------------------



Chapel Manor 1104 Welsh Road, Philadelphia, PA 19115 Genesis Eldercare
Centers-Chapel Manor Inc. Chesapeake Woods Center 525 Glenburn Avenue,
Cambridge, MD 21613 Meridian Healthcare, Inc. Cinnaminson Center 1700 Wynwood
Drive, Cinnaminson, NJ 08077 Roephel Convalescent Center, LP Coolidge House 30
Webster Street, Brookline, MA 02446 ADS/Multicare, Inc. Cooper River West 5101
North Park Drive, Pennsauken, NJ 08109 Geriatric and Medical Service, Inc.
Corsica Hills Center 205 Armstrong Avenue, P.O. Box 50, Centreville, MD 21617
Meridian Health, Inc. Country Village Center, Genesis HealthCare 91 Country
Village Road, Box 441, Lancaster, NH 03584 McKerley Health Care Centers, Inc.
Courtyard Nursing Care Center 200 Governors Avenue, Medford, MA 02155 Courtyard
Nursing Care Center Partnership Cranbury Center 292 Applegarth Road, Monroe
Township, NJ 08831 Health Resources of Cranbury, LLC Crestview Center 262 Toll
Gate Road, Langhorne, PA 19047-1377 Crestview North, Inc. Cromwell Center 8710
Emge Road, Baltimore, MD 21234 Meridian Valley Limited Partnership Dawn View
Center Diane Drive, P.O. Box 686, Fort Ashby, WV 26719 Dawn View Manor, Inc.
Fairview Care Center of Bethlehem Pike 184 Bethlehem Pike, Philadelphia, PA
19118 Geriatric and Medical Services Inc. Fairview Care Center of Paper Mill
Road 850 Paper Mill Road, Glenside, PA 19038 Geriatric & Medical Services, Inc.
Fox Hill Center 22 South Street, Rockville, CT 06066 Health Resources of
Rockville, Inc. Frank.lin Woods Center 9200 Franklin Square Drive, Baltimore, MD
21237 Franklin Square/Meridian Health Care Nursing Home Limited Partnership
Garden Spring Center 1113 North Easton Road, Willow Grove, PA 19090 Healthcare
Resources Corp. Glendale Center 4 Hazel Avenue, Naugatuck, CT 06770-0150 Genesis
Health Ventures of Naugatuck, Inc. Grand Islander Center 333 Green End Avenue,
Middletown, RI 02842 Health Resources of Middletown (RI), Inc. Grandview Center
100 Chambers Street, Cumberland, RI 02864 Health Resources of Cumberland, Inc.
Granite Ledges of Concord 151 Langley Parkway, Concord, NH 03301 Capital
Region/Genesis ElderCare L. L. C. Groton Regency Center 1145 Poquonnock Road,
Groton, CT 06340 Health Resources of Groton, Inc. Hamilton Arms Center 336 South
West End Avenue, Lancaster, PA 17603-5043 Geriatric & Medical Services, Inc.

--------------------------------------------------------------------------------



Hammonds Lane Center 613 Hammonds Lane, Brooklyn Park, MD 21225 Meridian Health,
Inc. Harrington Court 59 Harrington Court, Colchester, CT 06415 Health Resources
of Colchester, Inc. Harris Hill Center, Genesis HealthCare 20 Maitland Street,
Concord, NH 03301 McKerley Health Care Centers, Inc. Harston Hall 350 Haws Lane,
Flourtown, PA 19031 Genesis Eldercare Centers-Harston, Inc. Heritage at Danvers
9 Summer Street, Danvers, MA 01923 Heritage at Danvers, LLC Heritage at
Dartmouth 239 Cross Road, North Dartmouth, MA 02747 Dartmouth Assisted Living,
LLC Heritage at Dover 1203 Walker Road, Dover, DE 19904 Dover ALF Limited
Liability Company Heritage at Milford 500 South Dupont Boulevard, Milford, DE
19963 Milford ALF, Limited Liability Company Heritage Center 7232 German Hill
Road, Dundalk, MD 21222 Meridian Health, Inc. Heritage Center 101 13th Street,
Huntington, WV 25708 HRWV of Huntington, Inc. Heritage Hall East 464 Main
Street, Agawam, MA 01001 Genesis Health Ventures of Massachusetts Inc. Heritage
Hall North 55 Cooper Street, Agawam, MA 01001 Genesis Health Ventures of
Massachusetts, Inc. Heritage Hall South 65 Cooper Street, Agawam, MA 01001
Genesis Health Ventures of Massachusetts Inc. Heritage Hall West 61 Cooper
Street, Agawam, MA 01001-0325 Genesis Health Ventures of Massachusetts, Inc.
Heritage Manor 841 Merrimack Street, Lowell, MA 01854 ASL, Inc. Heritage Woods
462 Main Street, Agawam, MA 01001 Genesis Health Ventures of Massachusetts Inc.
Highgate at Paoli Pointe 600 Paoli Pointe Drive, Paoli, PA 19301 Geriatric and
Medical Services Hillcrest Center 1245 Church Road, Wyncote, PA 19095 Crestview
Convalescent Home, Inc. Hillside Center 810 South Broom Street, Wilmington, DE
19805 Genesis Properties of Delaware Limited Partnership Hilltop Center Saddle
Shop Road, P.O. Box 125, Hilltop, WV 25855 Hilltop Health Care Center, Inc.
Holly Manor Center 84 Cold Hill Road, Mendham, NJ 07945 Encare of Mendham, LLC
Holton Point 63 Country Village Road, Lancaster, NH 03584 McKerley Health Care
Centers Inc. Homewood Center 6000 Bellona Avenue, Baltimore, MD 21212-2922
Meridian Edgewood Limited Partnership Hopkins Center 8100 Washington Avenue,
Wyncote, PA 19095 The Straus Group – Hopkins House, LP

--------------------------------------------------------------------------------



Inglemoor Center 333 Grand Avenue, Englewood, NJ 07631 Health Resources of
Englewood, LLC Jersey Shore Center 3 Industrial Way East, Eatontown, NJ 07724
Health Resources of Eatontown, LLC Keene Center, Genesis HealthCare 677 Court
Street, Keene, NH 03431 McKerley Health Care Centers Inc. Kent Regency Center
660 Commonwealth Avenue, Warwick, RI 02886 Health Resources of Warwick, Inc.
Keystone Center 44 Keystone Drive, Leominster, MA 01453 Keystone Nursing Home,
Inc. Kimberly Hall North One Emerson Drive, Windsor, CT 06095 Genesis Health
Ventures of Bloomfield, Inc. Kimberly Hall South One Emerson Drive, Windsor, CT
06095 Genesis Health Ventures of Bloomfield, Inc. Knollwood Manor 899 Cecil
Avenue South, Millersville, MD 21108 Knollwood Manor, Inc. Kresson View Center
2601 Evesham Road, Voorhees, NJ 08043 Geriatric and Medical Services, Inc. La
Plata Center 1 Magnolia Drive, La Plata, MD 20646 Meridian Healthcare, Inc.
Laconia Center, Genesis HealthCare 175 Blueberry Lane, Laconia, NH 03246
McKerley Health Care Centers, Inc. Lafayette Center, Genesis HealthCare 93 Main
Street, Franconia, NH 03580 McKerley Health Care Centers, Inc. Laurel Center,
Genesis HealthCare 480 Donald Street, Bedford, NH 03110 McKerley Health Care
Centers, Inc. Laurel Center 125 Holly Road, Hamburg, PA 19526 Laurel Health
Resources, Inc. Laurel Ridge Center 75 Hickle Street, Uniontown, PA 15401 GMA
Uniontown, Inc. Layhill Center 3227 Bel Pre Road, Silver Spring, MD 20906
Meridian Healthcare, Inc. Lebanon Center, Genesis HealthCare 24 Old Etna Road,
Lebanon, NH 03766 McKerley Health Care Centers, Inc. Lehigh Center 1718 Spring
Creek Road, Macungie, PA 18062 Lehigh Nursing Homes, Inc. Lehigh Commons 1680
Spring Creek Road, Macungie, PA 18062 Assisted Living Association of Lehigh Inc.
Liberty Court 1526 Lombard Street, Philadelphia, PA 19146 Geriatric and Medical
Services Inc. Loch Raven Center 8720 Emge Road, Baltimore, MD 21234 Meridian
Valley View Limited Partnership Logan Center P.O. Box 540, Route 10, Three Mile
Curve, Logan, WV 25601 Glenmark Limited Liability Company Long Green Center 115
East Melrose Avenue, Baltimore, MD 21212 Meridian Health, Inc. Lopatcong Center
390 Red School Lane, Phillipsburg, NJ 08865 Geriatric and Medical Services, Inc.

--------------------------------------------------------------------------------



Madison Center 625 State Highway 34, Matawan, NJ 07747 Health Resources of
Emery, LLC Madison Rehabilitation and Nursing Center 161 Bakersridge Road,
Morgantown, WV 26505 GMA Madison, Inc. Magnolia Center 8200 Good Luck Road,
Lanham, MD 20706 Magnolia Gardens, Limited Liability Corporation Maple Glen
Center 12-15 Saddle River Road, Fair Lawn, NJ 07410 Health Resources of Fair
Lawn, LLC Marcella Center 2305 Rancocas Road, Burlington, NJ 08016 Health
Resources of Marcella, Inc. Mercerville Center 2240 Whitehorse-Mercerville Road,
Mercerville, NJ 08619 Breyut Convalescent Center, LLC Meriden Center 845 Paddock
Avenue, Meriden, CT 06450 Mabri Convalescent Center Mifflin Center 500 East
Philadelphia Avenue, Shillington, PA 19607 Philadelphia Avenue Associates
Mifflin Court 450 East Philadelphia Avenue, Shillington, PA 19607 Philadelphia
Avenue Associates Miletree Center 825 Summit Street, Spencer, WV 25276 Glenmark
Associates, Inc. Milford Center 700 Marvel Road, Milford, DE 19963 Genesis
Properties of Delaware Limited Partnership Millville Center 54 Sharp Street,
Millville, NJ 08332 Millville Meridian, LP Morris Hills Center 77 Madison
Avenue, Morristown, NJ 07960 Health Resources of Morristown, Inc. Morrisville
Center, Genesis HealthCare 72 Harrell Street, Morrisville, VT 05661 McKerley
Health Care Centers, Inc. Mountain Ridge Center, Genesis HealthCare 7 Baldwin
Street, Franklin, NH 03235 McKerley Health Care Centers, Inc. Mountain View
Center, Genesis HealthCare 9 Haywood Avenue, Rutland, VT 05701 McKerley Health
Care Centers, Inc. Multi-Medical Center 7700 York Road, Towson, MD 21204
Meridian Healthcare, Inc. North Cape Center 700 Town Bank Road, North Cape May,
NJ 08204 North Cape Convalescent Center Associates, LP Oak Ridge Center 1000
Association Drive, North Gate Business Park, Charleston, WV 25311 HR of
Charleston, Inc. The Oaks 240 Barker Road, Wyncote, PA 19095 Wyncote Healthcare
Corporation Orwigsburg Center 1000 Orwigsburg Manor Drive, Orwigsburg, PA 17961
Senior Living Ventures, Inc. Palm Manor 40 Parkhurst Road, Chelmsford, MA 01824
ADS Palm Chelmsford, Inc. Park Place Center 2 Deer Park Drive, Monmouth
Junction, NJ 08852 Health Resources of South Brunswick, LLC Pennsburg Manor 530
Macoby Street, Pennsburg, PA 18073 Genesis Eldercare Centers-Pennsburg, Inc.
Pennypack Center 8015 Lawndale Street, Philadelphia, PA 19111 Encare of
Pennypack, Inc.

--------------------------------------------------------------------------------



Perring Parkway Center 1801 Wentworth Road, Baltimore, MD 21234 Meridian
Perring, Limited Partnership Phillipsburg Center 843 Wilbur Avenue,
Phillipsburg, NJ 08865 Geriatric and Medical Services, Inc. The Pines, Genesis
ElderCare Network 610 Dutchman’s Lane, Easton, MD 21601 Meridian Health, Inc.
Pleasant View Center, Genesis HealthCare 239 Pleasant Street, Concord, NH 03301
McKerley Health Care Centers, Inc. Pleasant View Retirement 227 Pleasant Street,
Concord, NH 03301 McKerley Health Care Centers Pocahontas Center Stillwell Road,
Route 1, Box 500, Marlinton, WV 24954 Pocahontas Continuous Care Center, Inc.
Potomac Center, Genesis ElderCare Network 1785 South Hayes Street, Arlington, VA
22202 Crystal City Nursing Center, Inc. Prescott House 140 Prescott Street,
North Andover, MA 01845 Prescott Nursing Home, Inc. Quakertown Center 1020 South
Main Street, Quakertown, PA 18951 The Straus Group – Quakertown Manor, Limited
Partnership Raleigh Center 1631 Ritter Drive, P.O. Box 741, Daniels, WV 25832
Raleigh Manor, Limited Partnership Ravenswood Village, Genesis ElderCare
Network, LLC 200 South Ritchie Avenue, Ravenswood, WV 26164 Glenmark Limited
Liability Company Ridgewood Center, Genesis HealthCare 25 Ridgewood Road,
Bedford, NH 03110-6511 McKerley Health Care Centers, Inc. Ridgewood Center 330
Franklin Turnpike, Ridgewood, NJ 07450 Health Resources of Ridgewood, LLC
Rittenhouse Pine Center 1700 Pine Street, Norristown, PA 19401 Geriatric and
Medical Services, Inc. Riverstreet Manor 440 North River Street, Wilkes-Barre,
PA 18702 River Street Associates Riverview Ridge 300 Courtright Street,
Wilkes-Barre, PA 18702 Genesis Health Ventures of Wilkes-Barre, Inc Rose View
Center 1201 Rural Avenue, Williamsport, PA 17701 Roseview Manor Inc. Rose View
Court 1251 Rural Avenue, Williamsport, PA 17701 Rose View Manor Inc. Rosewood
Center 8 Rose Street, Grafton, WV 26354 Rest Haven Nursing Home, Inc. Salisbury
Rehabilitation and Nursing Center 200 Civic Avenue, Salisbury, MD 21804
Peninsula Regional/Genesis ElderCare, Limited Liability Corporation Salmon Brook
Center 72 Salmon Brook Drive, Glastonbury, CT 06033 Health Resources of
Glastonbury, Inc. Sanatoga Center 225 Evergreen Road, Pottstown, PA 19464 DELM
Nursing, Inc.

--------------------------------------------------------------------------------



Sanatoga Court 227 Evergreen Road, Pottstown, PA 19464 Assisted Living Associate
of Sanatoga, Inc Sarah Brayton Nursing Care Center 4901 North Main Street, Fall
River, MA 02720 Sarah Brayton General Partnership Schuylkill Center 1000
Schuylkill Manor Road, Pottsville, PA 17901 Schuylkill Nursing Homes, Inc.
Seaford Center 1100 Norman Eskridge Highway, Seaford, DE 19973 Genesis
Properties of Delaware, Limited Partnership Severna Park Center 24 Truckhouse
Road, Severna Park, MD 21146 Meridian Health, Inc. Shenandoah Health Village
Center 70 Prospect Avenue, Charles Town, WV 25414 Markglen, Inc. Silver Lake
Center 1080 Silver Lake Boulevard, Dover, DE 19904 Dover Health Care Associates
, Inc. Silver Stream Center 905 Penllyn Pike, P.O. Box 397, Spring House, PA
19477 Geriatric and Medical Services, Inc. Sistersville Center 201 Wood Street,
Sistersville, WV 26175 Sistersville Haven Limited Partnership Skyview Center 35
Marc Drive, Wallingford, CT 06492 Health Resources of Wallingford, Inc. Somerset
Ridge Center 455 Brayton Avenue, Somerset, MA 02726 Somerset Ridge Limited
Partnership Somerton Center 650 Edison Avenue, Philadelphia, PA 19116 Geriatric
and Medical Services, Inc. Southern Ocean Center 1361 Route 72 West, Manahawkin,
NJ 08050 Stafford Convalescent Center, Inc. Spa Creek Center 35 Milkshake Lane,
Annapolis, MD 21403 Meridian Healthcare, Inc. Summit Ridge Center 20 Summit
Street, West Orange, NJ 07052 Health Resources of West Orange, LLC Sutton Hill
Center 1801 Turnpike Street, North Andover, MA 01845 Nursing & Retirement Center
of the Andovers, Inc. Teays Valley Center 590 North Poplar Fork Road, Hurricane,
WV 25526 Teays Valley Haven Limited Partnership Troy Hills Center 200 Reynolds
Avenue, Parsippany, NJ 07054 S.T.B. Investors, LTD Valley Center 1000 Lincoln
Drive, South Charleston, WV 25309 Glenmark Limited Liability Company, Inc.
Voorhees Center 3001 Evesham Road, Voorhees, NJ 08043 Meridian Healthcare, Inc.
Wachusett Manor 32 Hospital Hill Road, Gardner, MA 01440 Health Resources of
Gardner, Inc. Waterview Center 536 Ridge Road, Cedar Grove, NJ 07009 Health
Resources of Cedar Grove, Inc. Westfield Center 1515 Lamberts Mill Road,
Westfield, NJ 07090 Meridian Healthcare, Inc. Westford House 3 Park Drive,
Westford, MA 01886 Westford Nursing and Retirement Center Limited Partnership
Westwood Center Westwood Medical Park, Bluefield, VA 24605 Providence Health
Care, Inc. White Sulphur Springs Center Route 92, P.O. Box 249, White Sulphur
Springs, WV 24986 Glenmark Limited Liability Company, Inc. Willow Manor 30
Princeton Boulevard, Lowell, MA 01851 Willow Manor Nursing Home, Inc. Willow
Ridge Center 3485 Davisville Road, Hatboro, PA 19040 Montgomery Nursing Homes,
Inc. Willowbrook Assisted Living Community 150 Edella Road, Clarks Summit, PA
18411 Edella Street Associates Willows Center 723 Summers Street, Parkersburg,
WV 26101 The House of Campbell, Inc. Woodmont Center 11 Dairy Lane, P.O. Box
419, Fredericksburg, VA 22404 Genesis Eldercare National Centers, Inc. Woodside
Center 9101 Second Avenue, Silver Spring, MD 20910 Meridian Healthcare, Inc.
Total Number of Beds    

--------------------------------------------------------------------------------



Ominicare
Pricing Schedule A
Effective Date – July 1, 2006

Facility Concentrator Rental Pricing

For emergency same day delivery there will be a $40.00 delivery charge. For
overnight shipping of concentrators the cost of shipping will be added to the
rental fee. Rental rates include annual preventive maintenance per manufacturer
guidelines and repairs of equipment. Rates also include warehousing of equipment
at Omnicare sites and delivery and pick-up of equipment at facilities.

Oxygen Concentrator

$28.00 (per month)

Facility Pricing for Low Air Loss Mattress

For emergency same day delivery there will be a $40.00 delivery charge. Rental
rates include annual preventive maintenance per manufacturer guidelines and
repairs of equipment. Rates also include warehousing of equipment at Omnicare
sites and delivery and pick-up of equipment at facilities.

Plexus Low Air Loss Mattress

$9.50/day

(300 lbs. capacity)



--------------------------------------------------------------------------------